                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

DANIEL TIMOTHY PRICE, ET AL                           CASE NO. 6:17-CV-00519

VS.                                                 JUDGE TERRY A. DOUGHTY

ON TRAC INC. OF TENNESSEE                             MAG. JUDGE PATRICK J. HANNA

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED that the Joint Motion for Court Approval of Settlement by All Parties

[Doc. No. 29] is GRANTED. The proposed settlement is a fair and reasonable resolution of a

bona fide dispute under the FLSA. Therefore, the settlement is approved on the terms and

conditions set forth in the parties’ settlement agreement.

        IT IS ORDERED, ADJUDGED AND DECREED that the claims asserted by the

plaintiffs in this lawsuit are DISMISSED WITH PREJUDICE. This case is closed, subject to

the Court retaining jurisdiction for ninety days to enforce the terms of the parties’ settlement

agreement, if necessary.

        MONROE, LOUISIANA, this 26th day of December, 2018.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
